—Order, Supreme Court, New York County (Richard Andrias, J.), entered on or about June 20, 1996, which, insofar as appealed from, directed defendant to reimburse plaintiff for one half of the cost he incurred in flying the child to and from New York for the child’s visit with him in December 1995, and, with respect to the child’s future visits to plaintiff, directed that the parties alternate responsibility for purchasing airline tickets for the child and an adult to accompany the child, unanimously affirmed, without costs.
Directing the parties to alternate responsibility for all reasonable costs associated with the child’s round-trip travel between Cheyenne, Wyoming, and the father’s residence for visitation, including any necessary cost for an adult to accompany the child, is a reasonable construction of the governing agreement, which provides that “all round-trip transportation costs of visitation with [plaintiff! shall be shared equally by the parties”, and a fair and practical response to defendant’s complaint that plaintiff has been unastute to the availability of *195lower-cost tickets and to her apparent concurrence in the need for an adult chaperone. As for the December 1995 visit, defendant’s evidence fails to show that lower-cost tickets for travel over the holiday season were available. Concur—Ellerin, J. P., Nardelli, Rubin and Mazzarelli, JJ.